Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
Response to Arguments
Applicant’s incorporation of all features of claims 2, 5, and 6 as an amendment to claim 1 is acknowledged. Applicant’s cancellation of claims 2, 5, and 6 is also acknowledged.
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.
In Applicant’s arguments filed 7 March 2022, the Applicant argued that the invention of Claim 1, yielded unexpected results. In the Advisory Action dated 13 April 2022, the Examiner stated that the evidence submitted to support the unexpected results was not persuasive, as the data provided in Tables 1-4 did not clearly support the unexpected results. Applicant’s arguments filed 16 June 2022, along with the Declaration Under 37 C.F.R. 1.132 filed 16 June 2022, further clarify the Applicant’s position. The supplemental data provided, along with the further explanation of Applicant’s argument does show that the pH of the coating solution is not an essential feature to obtain the favorable results of the invention, and is rather used as a condition to demonstrate that the composition can achieve favorable properties at varying wavelengths.
With the above considered, Applicant’s argument that the combination of features recited by instant Claim 1, as amended, yields unexpected results is not found to be persuasive. Specifically, the previously cited prior art reference US 6245499 B1 (Suzuki) discloses a photothermographic material comprising an organic silver salt, a silver halide, a reducing agent, a hydrazine derivative, and a sensitizing dye. A lake cyanine dye is included as an infrared absorbing dye. The infrared absorbing dye used is represented by Formula (I) of the instant application. The infrared sensitizing dye corresponds to Formula (III) of the instant application. A supersensitizing agent may be included, wherein the supersensitizing agent corresponds to the color-sensitizing compound represented by Formula (IV) of the instant application. As presented, the only feature recited in instant Claim 1 not disclosed or taught by Suzuki is the use of a compound having a structure corresponding to Formula (V) of the instant application. The other previously cited prior art reference US 4596767 A (Mihara) teaches a photosensitive material that contains a compound corresponding to Formula (V) of the instant application. Mihara states that the inclusion of a compound corresponding to Formula (V), when combined with infrared sensitizing dyes, results in an improvement in the material’s optical sensitivity. This result is shown in the Table provided in the Declaration Under 37 C.F.R. 1.132 filed 16 June 2022, specifically in Examples 12 and 12-2. Example 12 shows a composition comprising a cyanine infrared absorbing dye, an infrared sensitizing dye (Formula (III)), and a color sensitizing compound (Formula (IV)) in the image forming layer. Example 12-2 differs from Example 12 in that Example 12-2 also contains a color sensitizing compound (Formula (V)) in the image forming layer. Comparing the results of Examples 12 and 12-2, the inclusion of the color sensitizing compound corresponding to Formula (V) results in improved sensitivity of the composition at both 780 nm and 810 nm. Thus, the result observed by the Applicant is not unexpected, as Mihara stated that the inclusion of such a compound would yield improved optical sensitivity. The compound corresponding to Formula (V) is the only feature of Mihara relied upon for the previously issued rejection under 35 U.S.C. 103. In other words, the combination of Suzuki and Mihara does not appear to yield unexpected results. Thus, Applicant’s argument that the combination of features disclosed and/or taught by Suzuki in view of Mihara results in unexpected results is not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,245,499 (Suzuki et al.) in view of US 4,596,767A (Mihara et al.).
As stated in the non-final action dated 27 May 2021, Suzuki discloses a photothermographic material comprising an organic silver salt, a silver halide, and a reducing agent, a hydrazine compound of a special structure and a sensitizing dye of a special structure are contained. The photothermographic material shows high Dmax and ultrahigh contrast. See the abstract. The photothermographic material has a spectral sensitivity maximum at a wavelength of from 600 nm to less than 850 nm, and preferably further comprising an infrared-absorbing dye having an absorption maximum wavelength of 850 to 1,400 nm. See column 8, lines 60-65. The photothermographic material of the present invention is preferably in the form of a one-side photosensitive material having at least one photosensitive layer containing a silver halide emulsion on one surface of a support and a back layer on the other surface thereof. See column 168, line 61-54. The infrared-absorbing dye is exemplified by lake cyanine dyes of formula F3, which correspond to Formula (I) of the instant application. See the table set forth in column 196, line 59 to column 214. A dispersion of these dyes may be added to any layer of a photosensitive material including an emulsion layer. See column 215, lines 58-65. The sensitizing dye is preferably a dye of general formula (D-I), corresponding to the infrared sensitizing dye represented by Formula (Ill) of the present invention (in particular, D-I-4 corresponds to Infrared sensitizing dye A of the present invention). See column 69, line 14 to the end of column 74. Additionally, the photothermographic material may comprise a supersensitizing agent, exemplified by compound M-1, corresponding to the intensely color-sensitizing compound represented by formula (IV) of the present invention. See the top of column 245. The content of silver coverage is exemplified as 1.5 g/m2. See column 243, lines 18-19. Furthermore, the back- coating layer may comprise an infrared absorbing dye. See column 247, line 43 to column 248, line 14. Suzuki is silent in regards to the image forming layer containing a color-sensitizing compound represented by Formula (V) of the instant application. Mihara discloses a compound (referred to as Formula (II) in the specification of Mihara) that possesses the general structure of Formula (V) of the instant application. Mihara’s Formula (II) is further elaborated upon, stating that Z2 represents non-metallic atoms necessary for completing a 5- or 6-membered, nitrogen-containing heterocyclic ring, R6 represents a hydrogen atom, an alkyl group, or an alkenyl group, R7 represents a hydrogen atom or a lower alkyl group, and X1 represents an acid anion. See column 3 lines 40-54 in Mihara. Suzuki and Mihara are analogous art because both references teach photosensitive materials. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include the sensitizing compound taught by Mihara in the photosensitive material disclosed by Suzuki because compounds having the general structure of Mihara’s Formula (II), when combined with infrared sensitizing dyes, show a supersensitizing effect, improving the material’s optical sensitivity (see Mihara, column 3 lines 55-66).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Mihara as applied to claim 1 above, and further in view of US 6,558,880 (Goswami et al.).
The disclosure of Suzuki in view of Mihara is discussed above in paragraph 7. Suzuki discloses a back layer on a side of the support opposite to the photosensitive layer. Suzuki and Mihara are silent in regards to the back layer comprising an oxonol represented by formula (II) of the instant application as the infrared absorbing dye. Goswami discloses photothermographic materials comprising heat-bleachable antihalation compositions in backside antihalation layers. These compositions comprise a hexaarybiimidazole and an oxonol dye that can be represented by the Structure I. See the abstract. Suzuki, Mihara, and Goswami are analogous art because each reference discloses photosensitive materials. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use an oxonol dye of structure I, as taught by Goswami, as the dye in the back layer of Suzuki, because it is taught that oxonol dyes of structure I are useful as backside antihalation/filter dyes with more complete bleaching (lower residual densities after bleaching) and with better storage properties, most commonly used in a layer on the backside of the support.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,316,179 (Shor et al.) and US 6,072,059 (Harada et al.), as stated in the office action dated 27 May 2021, further describe photothermographic materials and/or steps that would read on the claimed invention of the instant application when combined with the invention disclosed by US 4,596,767A (Mihara et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/28/2022